Citation Nr: 0637578	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  06-27 279	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to a compensable rating for right elbow 
bursitis.  

2.  Entitlement to a compensable rating for residuals of a 
right knee medial meniscus tear.  

3.  Entitlement to a compensable rating for right wrist 
arthralgia.  

4.  Entitlement to a compensable rating for right shoulder 
recurrent dislocation.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran retired from the military in August 1975 after 
more than 28 years of active service.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

To support his claims, the veteran testified at a 
videoconference hearing before the Board in November 2006.  

Also in November 2006, because of his age, the Board advanced 
the veteran's case on the docket.  38 U.S.C.A. § 7101 (West 
2002); 38 C.F.R. § 20.900(c) (2006).

The Board is remanding the claim for a higher rating for the 
right knee disability to the RO, via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  VA will notify the veteran if further action 
is required on his part concerning this claim.


FINDING OF FACT

The medical evidence shows the veteran's right elbow, right 
wrist, and right shoulder disabilities are all essentially 
asymptomatic.




CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for 
right elbow bursitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59 and 
4.71a, Code 5019 (2006).  

2.  The criteria are not met for a compensable rating for 
right wrist arthralgia.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59 and 4.71a, Code 5215 (2006).  

3.  The criteria are not met for a compensable rating for 
right shoulder recurrent dislocation.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59 and 4.71a, Code 5201 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA imposes obligations on VA in terms of its duties to 
notify and assist claimants.  See 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a June 2005 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  His VA treatment 
records through August 2006 have been obtained and, 
as mentioned, he had a hearing and was provided a VA 
compensation examination to obtain a medical opinion 
concerning the severity of his disabilities.  
He has not identified any additional evidence that needs to 
be obtained, including in the course of testifying during his 
recent videoconference hearing.  See Conway v. Principi, 353 
F. 3d. 1369 (Fed. Cir. 2004).  So the Board finds that the 
duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that § 5103(a) requires that VA, to the extent 
possible, provide VCAA notice before initially adjudicating 
the claims.  See, too, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).  Here, the RO 
initially considered the claims in September 2005, so not 
until after sending the veteran a VCAA letter in June 2005.  
Consequently, there was no error in the timing of the VCAA 
notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claims in this case are for higher disability 
ratings, rather than for service connection (which was 
granted many years ago).  But even so, he was provided a 
Dingess letter in March 2006 discussing both the type of 
evidence needed to establish his entitlement to higher 
disability ratings as well as an effective date if this 
benefit is granted.  Accordingly, the Board finds no evidence 
of prejudicial error in proceeding with final appellate 
consideration of his claims at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Disability ratings are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, 
to include employment, as well as an assessment of the effect 
of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Right Elbow Bursitis

VA's Rating Schedule provides that bursitis is to be rated on 
the basis of limitation of motion of the affected part.  Code 
5219.  

Limitation of flexion of the forearm:		   Major  Minor
  Flexion limited to 45 degrees.............................      
50      40
  Flexion limited to 55 degrees............................      
40      30
  Flexion limited to 70 degrees............................      
30      20
  Flexion limited to 90 degrees............................      
20      20
  Flexion limited to 100 degrees...........................      
10      10
  Flexion limited to 110 degrees............................       
0       0

Code 5206.  

Limitation of extension of the forearm:		   Major  Minor
  Extension limited to 110 degrees........................      
50      40
  Extension limited to 100 degrees........................      
40      30
  Extension limited to 90 degrees..........................      
30      20
  Extension limited to 75 degrees..........................      
20      20
  Extension limited to 60 degrees..........................      
10      10
  Extension limited to 45 degrees..........................      
10      10

Code 5207.  

Impairment of supination and pronation:		       Major  
Minor
  Loss of (bone fusion):
    The hand fixed in supination or hyperpronation......   40      
30
    The hand fixed in full pronation....................      
	30      20
    The hand fixed near the middle of the arc or              
20      20
     moderate pronation.................................
  Limitation of pronation:
    Motion lost beyond middle of arc....................      
	30      20
    Motion lost beyond last quarter of arc, the hand 	20      
20
     does not approach full pronation...................
  Limitation of supination:
    To 30° or less..................................      	
		10      10

Code 5213.  

The record shows the veteran was treated during service for 
pain in his right elbow, then diagnosed as tennis elbow.  On 
VA compensation examination in March 1976, he reported having 
pain in his right elbow and there was a tiny spur on the 
external epicondyle of the right humerus on x-ray.  No 
limitation of motion of the elbow was noted.  The examiner 
diagnosed bursitis.  

VA clinic records dated from September 2000 to August 2006 
reflect very frequent visits for evaluation and treatment of 
a variety of conditions.  The records show that the veteran 
was taking several medications for rheumatoid arthritis, and 
a May 2003 report notes his chronic joint pain resolved with 
the addition of Enbrel to his drug regimen.  

On VA compensation examination in August 2005, the veteran 
reported that his right elbow was injected once with 
steroids, which resolved his symptoms.  He indicated that he 
had experienced intermittent transient pain in the joint ever 
since and that it currently occurred about monthly and lasted 
several minutes at a time.  On objective physical 
examination, the range of motion in his elbow was from 15 to 
120 degrees of flexion, with 80 degrees of pronation and 85 
degrees of supination.  There was no visible abnormality of 
the joint.  The examiner indicated the veteran's symptoms 
were relatively constant, without flare-ups, and that 
repetitive use caused increased pain, but no change in range 
of motion or function.  He also commented that the veteran's 
rheumatoid arthritis, which had been first diagnosed 
approximately 10 years earlier, accounted for the vast 
majority of his current joint-related symptoms and, in 
particular, that his current right elbow symptoms were not 
related to the bursitis he had in service.  

A VA clinic record dated in December 2005 notes the veteran's 
complaint that his right elbow pain had become constant over 
the previous week, was worse on flexion and extension, and 
was improved with rest.  He also complained of worsening 
rheumatoid nodules.  The examiner noted that x-rays in August 
2005 had shown findings suggesting prior trauma to the right 
elbow.  But the examiner's diagnosis referred only to 
rheumatoid arthritis as the cause for the veteran's right 
elbow pain.  

In June 2006, the RO requested a medical opinion specifically 
to determine whether the veteran's current rheumatoid 
arthritis was related to his military service.  
The designated examiner reviewed the claims file, noting the 
right elbow pain and swelling that were reported in service 
in 1969, and also noting the significant gap between that 
episode in service and the pain that was subsequently 
diagnosed as rheumatoid arthritis.  He concluded the 
veteran's joint pains in service were not related to his 
current rheumatoid arthritis.  

The veteran testified at a videoconference hearing in 
November 2006, generally describing the symptoms referable to 
his right elbow.  

The medical evidence shows the veteran has rheumatoid 
arthritis and, indeed, is taking several medications for it.  
And VA examiners have attributed his current right elbow pain 
and any associated limitation of motion to his rheumatoid 
arthritis, which is not a service-connected condition.  
Moreover, the most recent VA examiner specifically indicated 
the rheumatoid arthritis is unrelated to the veteran's right 
elbow problems in service (i.e., the rheumatoid arthritis is 
not part and parcel of his service-connected bursitis).  No 
examiner over the past several years has indicated that any 
of his current complaints regarding his right elbow are 
related in any way to the right elbow bursitis for which 
service connection was established approximately 30 years 
ago.  Unlike the rheumatoid arthritis, the bursitis has 
remained essentially asymptomatic.

The Court has held that persons without medical training are 
not competent to comment upon medical observations or to make 
medical diagnoses; such statements in this regard - by the 
veteran, his representative or others - are entitled to no 
probative weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  



Since the medical evidence clearly shows the pain and 
limitation of motion in the veteran's right elbow are a 
residual of his rheumatoid arthritis (which, again, is not a 
service-connected condition), as opposed to his bursitis 
(which is), the pain and limitation of motion cannot be 
considered in rating the service-connected right elbow 
bursitis disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (VA must be able to distinguish, by competent 
medical opinion, the extent of the veteran's symptoms that 
are attributable to service-related causes from those that 
are not).  There simply is no medical evidence suggesting 
that any current functional impairment, including of the type 
contemplated by DeLuca v. Brown, 8 Vet. App. 202 (1995), is 
due to the veteran's service-connected right elbow bursitis.  
In the absence of such evidence, a compensable rating is not 
warranted under any applicable diagnostic code.  38 U.S.C.A. 
§ 1115; 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 and 
4.71a, Code 5019.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  Here, 
though, the regular schedular standards adequately describe 
and provide for the veteran's disability level.  There is no 
indication he has ever been hospitalized for treatment of his 
right elbow disability since his retirement from the 
military, much less on a frequent basis.  Neither does the 
record reflect marked interference with his employment, 
meaning above and beyond that contemplated by his current 
schedular rating.  He has submitted no evidence of excessive 
time off from work due to the disability or of concessions 
made by his employer because of it.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take his case outside the norm so as to warrant 
referral to VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  



For all the foregoing reasons, the claim for a compensable 
rating for right elbow bursitis must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Right Wrist Arthralgia

VA's rating schedule provides that limitation of motion of 
the wrist is to be rated as follows:  with dorsiflexion 
limited to less than 15 degrees or palmar flexion limited in 
line with forearm, a 10 percent rating is assigned for either 
the major or minor extremity.  Code 5215.  

The service medical records indicate the veteran complained 
of right wrist pain in 1966.  At the time of his separation 
examination in 1975, he did not express any complaints 
relative to his right wrist and no pertinent abnormal 
clinical findings were noted.  A VA examiner in March 1976 
reported that the right ulnar styloid was tender, but there 
was no loss of motion in the wrist.  

The veteran told the August 2005 VA examiner that the pain in 
his right wrist during service resolved after his exposure to 
a vibratory tool during service ceased (he was a riveter).  
The VA examiner indicated that examination of the right wrist 
was normal.  

The VA clinic records since September 2000 do not reflect any 
specific complaints regarding the veteran's right wrist, 
although an August 2005 record notes his complaint of 
discomfort in his hands, elbows, and shoulders.  The examiner 
reported mild synovitis of the metacarpophalangeal joints and 
marked rheumatoid nodules on the proximal interphalangeal 
joints and metacarpophalangeal joints.  Multiple radiographic 
views of both hands showed findings consistent with 
rheumatoid arthritis.  The examiner questioned whether the 
veteran's worsened symptoms might be due to stopping one of 
his medications for rheumatoid arthritis.  

The Board again notes the August 2005 examiner's comment that 
the veteran's rheumatoid arthritis accounted for the vast 
majority of his current joint-related symptoms.  

During his videoconference hearing, the veteran testified 
that cold weather and rain affect his wrist very badly.  But 
the objective medical evidence does not show significant 
impairment in this wrist to substantiate this allegation; 
indeed, quite the opposite, the August 2005 examiner 
specifically indicated that clinical evaluation of this wrist 
was normal.  And of equal or even greater relevance, several 
recent examiners have stated unequivocally that the veteran's 
joint symptoms are related to his non-service-connected 
rheumatoid arthritis, rather than to the wrist symptoms noted 
in service.  So these current symptoms, seeing as though they 
are unrelated to his military service, cannot serve as 
grounds for increasing his disability rating.  
See Mittleider, 11 Vet. App. at 182.

In the absence of medical evidence showing any limitation of 
motion or other impairment of the right wrist due to the 
service-connected disability, including as contemplated by 
DeLuca v. Brown, 8 Vet. App. 202 (1995), a compensable rating 
for the disability is not warranted under any applicable 
diagnostic code.  38 U.S.C.A. § 1115; 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59 and 4.71a, Code 5215.  

The Board believes the regular schedular standards applied in 
this case adequately describe and provide for the veteran's 
disability level.  There is no evidence he has ever been 
hospitalized for treatment of his right wrist since his 
separation from service, much less on a frequent basis.  
Neither does the record reflect marked interference with his 
employment.  He has submitted no evidence of excessive time 
off from work due to the disability or of concessions made by 
his employer because of it.  There simply is no evidence of 
any unusual or exceptional circumstances that would take his 
case outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1); see also 
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  

For these reasons and bases, the claim for an increased 
rating for the veteran's right wrist disability must be 
denied because the preponderance of the evidence is 
unfavorable - in turn meaning there is no reasonable doubt 
to resolve in his favor.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  

Right Shoulder Recurrent Dislocation

Limitation of motion of the arm to 25 degrees from the side 
warrants a 40 percent evaluation for the major arm and a 
30 percent rating for the minor arm.  If the limitation is to 
midway between the side and shoulder level, a 30 percent 
rating is to be assigned for the major arm and a 20 percent 
rating for the minor arm.  For limitation of arm motion to 
shoulder level, a 20 percent evaluation is warranted for 
either arm.  Code 5201.  

Impairment of the clavicle or scapula, with dislocation, 
warrants a 20 percent rating.  For nonunion of the clavicle 
or scapula, with loose movement, a 20 percent evaluation is 
appropriate; without loose movement, a 10 percent rating is 
for assignment.  Malunion of the clavicle or scapula warrants 
a 10 percent evaluation.  Otherwise, rate on impairment of 
function of contiguous joint.  Code 5203.  

The service medical records show the veteran dislocated his 
right shoulder in 1955.  Neither the service medical records, 
nor post-service clinic records, nor the report of the August 
2005 VA compensation examination indicate the veteran has 
experienced recurrent dislocations of the right shoulder 
since that initial injury in service.  

The veteran reported to the August 2005 examiner that he had 
no recurrent symptoms due to his right shoulder injury in 
service.  The examiner noted that the veteran currently had 
different pain in the shoulder - pain that was reportedly 
secondary to his rheumatoid arthritis.  On examination, 
forward flexion and abduction of the right shoulder were each 
limited to 90 degrees and there was 90 degrees of internal 
and external rotation of the shoulder.

As noted previously, the examiner clarified that the 
veteran's rheumatoid arthritis accounts for the vast majority 
of his current joint-related symptoms.  The examiner further 
commented that the pattern of pain led him to believe that 
the current right shoulder impairment was secondary to the 
veteran's rheumatoid arthritis.  

During the videoconference hearing, the veteran's 
representative seemed to infer that the June 2006 VA 
compensation examination was inadequate, in that the examiner 
did not perform a full examination.  The veteran testified 
that his right shoulder and wrist affected his ability to get 
dressed and do things around the house.  The Board notes, 
however, that the reason for the June 2006 examination was to 
obtain a medical opinion regarding any possible link between 
the veteran's rheumatoid arthritis and his service in the 
military, rather than to obtain a comprehensive evaluation of 
his various disabilities.  The opinion was required because 
of the repeated mention of the rheumatoid arthritis as the 
primary source of the veteran's current symptoms.  
Unfortunately, though, the rheumatoid arthritis was not 
attributed to service, so all residual symptoms of it 
(including the pain, limitation of motion, etc.) cannot be 
used as grounds for increasing the rating for the right 
shoulder disability.  See Mittleider, 11 Vet. App. at 182.  
There is no credible indication of any recurrent dislocations 
since service; in fact, even the veteran does not contend 
that he has had any.  No examiner has indicated that any of 
the veteran's current right shoulder symptoms are due to his 
service-connected disability.  

In the absence of any medical evidence of any limitation of 
motion or other impairment of the veteran's right shoulder 
that is due to his service-connected disability, including as 
contemplated by DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Board finds that the criteria for a compensable rating for 
the disability are not met under any applicable diagnostic 
code.  38 U.S.C.A. § 1115; 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59 and 4.71a, Code 5201.  



Further, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that he has ever been hospitalized for treatment of 
his right shoulder disability since his separation from 
service, much less on a frequent basis.  Neither does the 
record reflect marked interference with his employment.  He 
has submitted no evidence of excessive time off from work due 
to the disability or of concessions made by his employer 
because of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  38 C.F.R. § 3.321(b)(1); see also Sanchez-Benitez v. 
West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

For all the foregoing reasons, the claim for an increased 
rating for right shoulder recurrent dislocation must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

A compensable rating for right elbow bursitis is denied.  

A compensable rating for residuals of a right knee medial 
meniscus tear is denied.  

A compensable rating for right shoulder recurrent dislocation 
is denied.  




REMAND

The August 2005 VA examiner stated the veteran has rheumatoid 
arthritis accounting for the vast majority of his current 
joint-related symptoms.  But also noting the veteran had some 
form of right knee injury in service, the examiner ordered X-
rays to determine whether there was any current 
osteoarthritis in this knee.  X-rays of the right knee were 
obtained in August 2005, but the examiner apparently did not 
have an opportunity to review them.  Nevertheless, the 
radiology report showed findings apparently consistent with 
"minimal degenerative changes."

Osteoarthritis and rheumatoid arthritis are distinctly 
different disorders in their pathology, appearance on X-ray, 
and treatment.  In light of the August 2005 examiner's stated 
reason for obtaining X-rays of the veteran's right knee and 
the findings noted on the radiology report, the Board 
believes that a supplementary opinion is needed as to whether 
any current osteoarthritis is related to the service-
connected right knee injury.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Therefore, the right knee claim is REMANDED to the RO (via 
the AMC) for the following additional action:  

1.  Schedule the veteran for an 
orthopedic examination of his right knee.  
The examiner must review the claims file, 
including a copy of this remand, for the 
veteran's pertinent medical history.  The 
examiner's report should describe in 
detail all current symptoms and clinical 
findings concerning the veteran's right 
knee, including any additional functional 
impairment on use.  The examiner should 
review the results of the X-rays taken 
after the prior August 2005 VA 
examination and determine whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
osteoarthritis in the veteran's right 
knee is from the injury to this knee he 
sustained in service.  The opinion should 
be supported by adequate rationale.  In 
addition, the examiner should 
distinguish, to the extent possible, what 
current impairment of the right knee is 
due to the service-connected right knee 
injury and what impairment is due to the 
non-service-connected rheumatoid 
arthritis.  

2.  Then readjudicate the veteran's claim 
for a higher rating for his right knee 
disability in light of the additional 
evidence obtained.  If this claim is not 
granted to his satisfaction, send him and 
his accredited representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
to it.  

Thereafter, the case should be returned to the Board for 
further appellate consideration of this issue.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  By this REMAND, the 
Board intimates no opinion, either legal or factual, as to 
any final determination warranted in this case.  The purpose 
of this REMAND is to obtain clarifying information and to 
provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


